Case 2:19-cv-00066-JRG Document 560 Filed 03/26/21 Page 1 of 1 PageID #: 44631




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,               §
 OPTIS CELLULAR TECHNOLOGY,                    §
 LLC,        PANOPTIS    PATENT                §
 MANAGEMENT, LLC,       UNWIRED                §
 PLANET, LLC, UNWIRED PLANET                   §
 INTERNATIONAL LIMITED,                        §
                                               §
                                               §     CIVIL ACTION NO. 2:19-CV-00066-JRG
                Plaintiffs,                    §
                                               §
 v.                                            §
                                               §
 APPLE INC.,                                   §
                                               §
                Defendant.                     §
                                               §

                                            ORDER

       Before the Court is Plaintiffs’ Notice Regarding Agreed Bill of Costs (the “Notice”), (Dkt.

No. 547.) In light of the Notice, the Court hereby ORDERS entry of a Bill of Costs in the amount

$ 225,000.00.


      So Ordered this
      Mar 25, 2021
